Citation Nr: 1547575	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  09-24 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for sciatic impairment of the right lower extremity.

2.  Entitlement to a separate compensable rating for erectile dysfunction is denied.  

3.  Special monthly compensation (SMC) for loss of use of a creative organ is granted.  

4.  Entitlement to a separate 10 percent rating, but not higher, for bladder dysfunction is granted.


REPRESENTATION

Appellant (the Veteran) is represented by: Disabled American Veterans 




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active duty service from September 1988 to September 1992, from June 2000 to October 2000, and from February 2002 to April 2008.  

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2015 Order of the United States Court of Appeals for Veterans' Claims (Veterans Court).  The appeal originated from a July 2008 rating decision of the RO in Seattle, Washington.

In a decision dated in April 2013, the Board denied the issue of entitlement to a disability rating in excess of 10 percent for sciatic impairment of the right lower extremity.  The Veteran appealed that decision to the Veterans Court.  In an Order dated in April 2014, pursuant to a Joint Motion for Partial Remand, the Veterans Court vacated the Board's April 2013 decision in part, and remanded this issue back to the Board for additional development consistent with the Joint Motion.

In a decision dated in October 2014, the Board again denied this issue.  The Veteran appealed that decision to the Veterans Court.  In an Order dated in August 2015, pursuant to a Joint Motion for Remand, the Veterans Court vacated the Board's October 2014 decision and remanded this issue back to the Board for additional development consistent with the Joint Motion.  In accordance with the terms of the latest Joint Motion, and for the reasons described below, the scope of the appeal has been broadened to encompass all of the issues set forth on the title page.  

The issue of entitlement to assignment of an extraschedular evaluation for sciatic nerve impairment of the right lower extremity with associated erectile dysfunction and bladder impairment, to include consideration of the collective and combined effect of all of the Veteran's service connected disabilities, is addressed in the REMAND below and is therein REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's sciatic nerve impairment of the right lower extremity has been productive of complaints that include pain, weakness and tingling, but not moderate incomplete paralysis, neuritis, or neuralgia, of the sciatic nerve.  

2.  The Veteran has erectile dysfunction associated with his service-connected intervertebral disc syndrome, which is not manifested by penile deformity.  

3.  The Veteran has bladder impairment associated with his service-connected intervertebral disc syndrome, which is manifested by daytime urinary frequency of 2.5 hours and awakening to urinate 1 time per night.  


CONCLUSIONS OF LAW

1.  The criteria for a schedular rating higher than 10 percent for sciatic nerve impairment of the right lower extremity have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8520 (2015).


2.  The criteria for a compensable disability rating for erectile dysfunction have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.115b, Diagnostic Code 7522 (2015).

3.  The criteria for SMC for loss of use of a creative organ are met since November 10, 2011.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.350 (2015).

4.  The criteria for a disability rating of 10 percent for bladder impairment have been met; the criteria for a rating in excess of 10 percent are not met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.115b, Diagnostic Code 7542 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the August 2015 Joint Motion, the parties noted a May 2010 QTC opinion finding that it was as least as likely as not that Veteran's erectile dysfunction and bladder problems were attributable to his intervertebral disc syndrome.  The parties stipulated that "it does not appear from a review of the record or the Board's current decision, that these manifestations and/or symptoms are separately rated, or that they were addressed when the Board considered whether an initial evaluation in excess of 10 percent for Appellant's right sciatic nerve impairment was warranted."  

The Board notes that, in accordance with the stipulation of the parties to the prior April 2014 Joint Motion for "Partial" Remand, the only issue addressed in the October 2014 Board decision was the rating for the sciatic nerve impairment of the right lower extremity.  The April 2014 Joint Motion requested that the decision be vacated and remanded only "to the extent it denied the appellant's claim for entitlement to a rating in excess of 10 percent for service-connected sciatic nerve impairment, right side."  The parties agreed that the rating for intervertebral disc syndrome was "not contested and should be affirmed."  The Board notes that the instruction to assign separate ratings for associated neurological abnormalities is part of the process for rating intervertebral disc syndrome, not for rating impairment of the sciatic nerve.  

The stipulations contained in the April 2014 Joint Motion relate solely to the Board's characterization of the sciatic nerve disability, its explanation of its reasons for the selection of the diagnostic code applied, and its explanation of how the Veteran's lower extremity symptoms were encompassed by the selected code.  The parties having expressed no objection to the other aspects of the Board's April 2013 decision, including the assignment of separate ratings for other neurological abnormalities associated with the "not contested" intervertebral disc syndrome, the Board, in October 2014, limited its discussion to the specific errors identified by the parties to the Joint Motion, all relating to the disability rating assigned for the right lower extremity sciatic nerve impairment.  

Although the April 2014 Joint Motion contained standard language acknowledging the right of the appellant to submit additional evidence and argument on the matter before the Board, this would not appear to permit the broadening of the remanded issue to include other matters not reasonably within the bounds of the Joint Motion.  And, despite this language, the Veteran made no assertion as to entitlement to a separate rating for erectile dysfunction and incontinence until after the Board's October 2014 decision.  

Nevertheless, the Board is bound by the agreement of the parties as contained in the August 2015 Joint Motion as adopted by the Veterans Court even to the extent it has expanded the Board's jurisdiction beyond what was stipulated in the April 2014 Joint Motion, and in the Order of the Veterans Court expressly adopting that Joint Motion.  See Chisem v. Gober, 10 Vet. App. 526, 527-8 (1997).

Contrasted with the April 2014 Joint Motion, the parties to the August 2015 Joint Motion identified no error in the Board's analysis of the schedular rating applied to the sciatic nerve impairment of the right lower extremity as addressed in the October 2014 Board decision.  The only errors identified by the parties related to the assignment of separate ratings for erectile dysfunction and incontinence, and the assignment of an extraschedular rating for the combined effects of the service-connected disabilities.  

However, the August 2015 Joint Motion stipulated that the Veteran could submit additional argument on the matters remanded to the Board; and, in October 2015, the Veteran's representative submitted a written brief to the Board.  The argument of the representative did not address the stipulations in the Joint Motion but was essentially limited to the assertion that a higher schedular rating was warranted for sciatic nerve impairment of the right lower extremity.  

Turning to the merits of the appeal, disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where a veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating for Right Lower Extremity Sciatic Impairment

The Board finds that the argument presented in the informal hearing is not materially different than that presented previously by the Board in the October 2014 decision which found that such a rating was not warranted and provided reasons and bases for this finding.  While that decision has been vacated, as no errors were identified by the parties with respect to the Board's reasoning on that matter, the Board incorporates by reference its reasons and bases as expressed in the October 2014 decision and concludes that, for the reasons and bases therein expressed, a schedular rating in excess of 10 percent for the service-connected sciatic nerve impairment of the right lower extremity is not warranted.  

Other Associated Neurological Abnormalities

Turning to the stipulations of the parties to the August 2015 Joint Motion, the Board has considered the finding of a VA contract examiner as expressed in the May 2010 QTC examination report, that the Veteran has erectile dysfunction and urinary incontinence and that these are at least as likely as not symptoms associated with his service-connected intervertebral disc syndrome.  

The presence of urinary incontinence and erectile dysfunction had initially been denied by the Veteran.  A June 13, 2006 Neurosurgery Consultation notes "NO BOWEL/BLADDER OR. ERECTILE DYSFUNCTION."  A March 21, 2007 Physical Medicine Note includes the notation "He denies bladder or bowel changes" (see VBMS record 12/31/2009b).  An August 18, 2008 Gold Team Clinic Note includes the notation "No changes in urinary habits" (see VBMS record 12/21/2009a).  A May 8, 2009 Mental Health Triage Evaluation Note includes the notation, "He has never had any erectile trouble or infertility."  A July 14, 2009 RCS Consultation Report notes "No urine incontinence" (see VBMS record 09/25/2009).



Moreover, a QTC examination in January 2008 also found "The intervertebral disc syndrome does not cause any bowel dysfunction, bladder dysfunction and erectile dysfunction."

However, an October 8, 2010 treatment report noted "Libido is mildly reduced, and erections significantly reduced."  The diagnosis erectile dysfunction (see VBMS record 11/10/2011).  This would appear to be the first diagnosis of this disorder.  

It is unclear when the Veteran's bladder impairment first became manifest; however, it was present and noted at the time of the May 2010 QTC examination.  

As noted above, the May 2010 QTC examiner related the current erectile dysfunction and bladder impairment to the service-connected back disorder.  As there is no medical opinion to the contrary regarding nexus, the Board accepts the examiner's opinion that these disorders are associated with the service-connected intervertebral disc syndrome and are thus also service connected.  

Rating for Erectile Dysfunction

Under Diagnostic Code 7522, a 20 percent rating is for assignment where there is a deformity of the penis with loss of erectile power.  38 C.F.R. § 4.115b, Diagnostic Code 7522.

Thus, to warrant a 20 percent rating under Diagnostic Code 7522, the Veteran's erectile dysfunction must have caused both (1) a deformity of the penis and (2) the loss of erectile power.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (indicating that use of the conjunctive 'and' in a statutory provision meant that all of the conditions listed in the provision must be met).  Compare and contrast with Johnson v. Brown, 7 Vet. App. 95 (1994) (holding, instead, that only one disjunctive 'or' requirement must be met in order for an increased rating to be assigned).  

VA's Adjudication Procedure specifically addresses the application of Diagnostic Code 7522 and directs: "Important: The condition is not compensable in the absence of penile deformity."  M21-1MR, Part IV, Subpart ii, Chapter 2, Section H, Paragraph 39(a).

Here, the evidence does not demonstrate, and the Veteran does not contend, that he has a deformity of the penis.  The May 2010 QTC examiner found that examination of the genitals was within normal limits.  Therefore, the Board finds that the criteria for assignment of a 20 percent rating under Diagnostic Code 7522 are not met.  Moreover, as the presence of a deformity is an essential criterion under Diagnostic Code 7522, the Board also finds that the criteria for a 20 percent rating are not more nearly approximated than those for a noncompensable rating.  There are no higher or lower ratings assignable under that code.  The rating schedule provides no other ratings for such symptomatology.  

A footnote in Diagnostic Code 7522 indicates the disability is to be reviewed for entitlement to Special Monthly Compensation (SMC) for loss of use of a creative organ under 38 C.F.R. § 3.350(a).  

SMC is payable if the Veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of one or more creative organs.  38 U.S.C.A. § 1114(k), 38 C.F.R. § 3.350(a).  

It is VA policy to pay SMC for loss of use of a creative organ whenever a service connected disease causes loss of erectile power, "with or without penile deformity."  M21-1MR, Part IV, Subpart ii, Chapter 2, Section H, Paragraph 39(b).  

Here, the May 2010 QTC examination notes the Veteran's account that he cannot achieve and maintain an erection.  The examiner opined that the erectile dysfunction was at least as likely as not related to the spine condition.  Therefore, the Board concludes that SMC based on loss of use of a creative organ, is warranted.



Rating for Bladder Impairment

Regarding bladder impairment, the Veteran's symptoms have been identified as urinary frequency and incontinence.  

Under the Rating Schedule for Urinary Dysfunctions, voiding dysfunctions are rated on urine leakage, frequency, or obstructed voiding.  

Where there is continual urine leakage, post surgical urinary diversion, urinary incontinence, or stress incontinence, a 60 percent rating is available when requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  A 40 percent is available when requiring the wearing of absorbent materials which must be changed 2 to 4 times per day.  A 20 percent rating is available when requiring the wearing of absorbent materials which must be changed less than 2 times per day.  38 C.F.R. § 4.115a

Urinary frequency as assigned a 40 percent rating with a daytime voiding interval less than one hour, or; with awakening to void five or more times per night.  A 20 percent rating is assigned with a daytime voiding interval between one and two hours, or; awakening to void three to four times per night.  A 10 percent rating is assigned with a daytime voiding interval between two and three hours, or; awakening to void two times per night.  38 C.F.R. § 4.115a. 

The May 2010 QTC examiner noted that the Veteran urinates 7 times a day at intervals of 2.5 hours.  He reports urinary frequency at night is 1 time at intervals of 4 hours.  The examiner noted that the Veteran reported urinary incontinence, and it is treated with nothing.  He does not use an appliance or absorbent material for the bladder problems.

Based on these examination results, the Board finds that a rating in accordance with a voiding dysfunction is not warranted as absorbent materials are not used.  A rating of 10 percent is warranted on the basis of urinary frequency as his daytime voiding frequency is between 2 and 3 hours.  A higher rating is not warranted as the daytime voiding interval is greater than 2 hours, and the Veteran awakens to void fewer than three times per night.  

Here, the Board finds that the criteria for a 10 percent rating on the basis of urinary frequency, but not higher, are met.  The Board also finds that, as the rating criteria are successive, the criteria for a 20 percent rating are not more nearly approximated than those for a 10 percent rating.  

To the extent that any higher ratings are sought, the Board finds that the preponderance of the evidence is against this claim and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

Extraschedular consideration for each of these disability will be addressed in the Remand below.

Duties to Notify and Assist

Because the appeal that arises from the Veteran's disagreement with the initial evaluation following the grant of service connection, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Veterans Court have held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for 'downstream' issues following a service connection grant, such as initial rating and effective date claims).

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports identified by the Veteran.  




The RO has also obtained a thorough medical examination regarding the claim, as well as a medical opinion regarding the bladder impairment and erectile dysfunction.  The Veteran has made no specific allegations as to the inadequacy of any opinion.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  While the examinations of record are several years old, there has been no assertion on the Veteran's part or on the part of his representative that any of his conditions have worsened or that a new examination is necessary.  In the absence of evidence of worsening, the age of medical evidence alone is not a basis to obtain a new examination.  

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2015).  The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  

Here, during the Board hearing, the Veteran was informed as to the basis for the RO's assignment of the initial rating and he was informed of the information and evidence necessary to substantiate the claim.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  



ORDER

A schedular rating in excess of 10 percent for sciatic impairment of the right lower extremity is denied.

A separate compensable rating for erectile dysfunction is denied.  

SMC for loss of use of a creative organ is granted.  

A separate 10 percent rating, but not higher, for bladder dysfunction is granted.


REMAND

The parties to the August 2015 Joint Motion agreed that the combined effects of the Veteran's service-connected disabilities, to include the orthopedic manifestations of his intervertebral disc syndrome, as well as his other service-connected disabilities, must be considered in addressing the question of referral for an extraschedular rating, pursuant to the holding of the Federal Circuit in Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. Aug. 6, 2014).  As this would require evaluating the adequacy of the rating schedule as to service-connected issues which are not before the Board on appeal, the Board finds that the most expeditious way of complying with this instruction is simply to refer these matters for extraschedular consideration.  

Accordingly, the issue of entitlement to an extraschedular evaluation for sciatic nerve impairment of the right lower extremity and associated erectile dysfunction and bladder impairment, to include consideration of the collective and combined effect of all of the Veteran's service connected disabilities, is REMANDED for the following action:

1.  Refer the issue of entitlement to an extraschedular evaluation for sciatic nerve impairment of the right lower extremity with associated erectile dysfunction and bladder impairment to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating (or ratings) is (are) warranted, to include consideration of the collective and combined effect of all of the Veteran's service connected disabilities.

2.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This issue must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


